Citation Nr: 1454855	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel
INTRODUCTION

The Veteran had active duty service from July 1960 to March 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In June 2013, the Veteran testified at a travel Board hearing over which the undersigned Veterans Law Judge presided, and the transcript of that hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (Virtual VA).  A review of the documents in such file reveals that certain documents, including the June 2013 hearing transcript and VA treatment records, are relevant to the issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus first manifested during active duty service and has persisted since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In light of the favorable decision as it relates to the issue of entitlement to service connection for tinnitus, any error by VA in complying with the requirements of VCAA is moot.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for tinnitus on a direct basis; he contends his tinnitus is a result of his noise exposure during service.  The Veteran has continuously reported that he was exposed to loud noise and acoustic trauma while he worked as a mechanic on the flight line.  The Board finds that the noise exposure described by the Veteran is consistent with the duties and circumstances of his military occupational specialty.  Therefore, the Board finds that in-service acoustic trauma is established.  38 U.S.C.A. § 1154 (West 2014).  

The Veteran's service treatment records are absent any complaints or diagnoses of problems with the Veteran's ears or hearing.  Further, upon separation in March 1964, the Veteran denied any ear, nose, or throat trouble and no ear problems were noted on examination.

The Veteran was provided an audiological VA examination in conjunction with his claim of service connection for tinnitus in April 2010.  The examiner noted that the Veteran was a reliable historian.  The examiner reviewed the claims file, including the VA treatment records and the Veteran's military, occupational, and recreational noise exposure.  The examiner noted that the veteran served as a flight line jet engine mechanic in service, working on "running" engines; the Veteran reported hearing protection that "seemed ineffective against engine noise."  The examiner noted that the Veteran worked as a truck driver after service and that the Veteran had noise exposure from hunting.  The examiner indicated that the Veteran "had been a hunter" but that he quit 5 years ago when a rifle shot caused pain to his ears, bilaterally.  The Veteran reported that his hearing had increasingly worsened; he had difficulty with crowds, background noise, and his tinnitus gets very loud in groups.  The Veteran indicated that his tinnitus began more than 20 years ago. 

The examiner opined that the Veteran's tinnitus is less likely as not caused by or a result of military noise exposure; he stated that the condition is more likely than not a result of advancing age and civilian occupational and recreational noise exposure.  By way of rationale, the examiner explained that the Veteran reported his tinnitus began approximately 20 or more years ago, a date which does not coincide with the Veteran's active military service time period.  The examiner further stated that the Veteran suffered a bilateral ear injury 5 years ago in a hunting accident, specifically, that a rifle shot caused ear pain. 

However, at his June 2013 hearing, the Veteran clarified the details in his VA examination report.  The Veteran testified that the tinnitus onset occurred while he was still on active duty, and has persisted since that time.  The Veteran also testified that he did not remember being asked about the ringing in his ears at separation.  Instead, he stated that he did not think of it as a medical problem at that time.  He told the undersigned that he thought that the ringing in his ears would subside when he got "away from the aircraft" and away from the "noise level" but that it did not.  Additionally, he explained that the VA examiner had asked whether the onset of his tinnitus had occurred 20 or more years ago, and the Veteran simply answered yes.  The Veteran also testified that he was not a hunter, and he never hunted recreationally.  Instead, he told the undersigned that his sons were hunters and he explained that the incident described during his VA examination referred to a time when he went out to watch his son fire a gun he had recently bought.  He said that when his son fired the gun, the shots hurt his ears.  He told the undersigned that he "had to leave" because of the pain, and that the VA examiner misunderstood what he was expressing about the incident.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the onset and duration of ringing in the ears.  A lay person is competent to provide an opinion on the presence of recurrent ringing in the ears since service as the symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  The VA examiner did not indicate that the Veteran's description of his symptoms was inconsistent with the disorder tinnitus.  While the Board recognizes that the Veteran is noted as having reported during his April 2010 VA examination that the onset of his tinnitus was approximately over 20 years ago, the Board will resolve reasonable doubt in favor of the Veteran and find as credible his assertions that tinnitus has been present since service and that he misunderstood the question when it was asked during his VA examination.  The examination report does not specifically show that the Veteran was provided a range of time periods (e.g., 20+, 30+, 40+, 50+, etc.)  from which to choose.  The Board will also resolve reasonable doubt in favor of the Veteran and find as credible his assertions that he was not a hunter.  He clarified the experience he had when the loud noise from the firing of a gun hurt his ears.  Thus, taken together with the available information regarding the Veteran's service and duties as a flight line mechanic, the Board finds the Veteran's statements regarding the ringing in his ears to be competent and credible.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for service connection for bilateral hearing loss.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

As noted above, the Board finds the occurrence of in-service acoustic trauma based on the Veteran's military occupational specialty while on active duty is substantiated.  

Multiple audiograms are available in his service treatment records, but, prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards in the chart below.  The ASA figures are the first figures to appear in the chart with the ISO-ANSI standards represented by the figures in parenthesis.  During the Veteran's in-service examinations, the measure of pure tone threshold levels, in decibels, were as follows:

Aug. 1960


HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
0(10)
5(10)
LEFT
 10(25)
10(20)
0(10)
0(10)
0(5)

(Undated*)


HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
0(10)
0(10)
5(15)
0(5)
LEFT
 -5(10)
0(10)
0(10)
0(10)
0(5)
(*Time in job 6 to 11 months)

The Veteran's discharge examination report shows pure tone threshold levels, in decibels, were as follows: 

Mar. 1964


HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
0(10)
---
20(25)
LEFT
-5(10)
-5(5)
0(10)
---
10(15)

An additional audio examination was administered at the Veteran's entrance to service in July 1960, but the examiner did not input the information into the pure tone threshold level chart. 

The Veteran was afforded a VA examination for his claim of service connection bilateral hearing loss in March 2010.  At that time, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency range of 250-8000 Hz.  The examiner noted that the Veteran's hearing was within normal limits at separation and thus opined that the Veteran's hearing loss is less likely as not caused by or a result of military noise exposure.  There was no rationale provided for the examiner's opinion.  

In Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) the Court held that even if audiometric testing at separation did not establish hearing loss by VA standards at 38 C.F.R. § 3.385, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service.  In Hensley, there was an upward shift in threshold levels at some frequencies on an examination for separation and in-service audiometric testing yielded elevated thresholds at some frequencies.  Thus, the Court found that the claim could not be denied solely because the hearing loss did not meet the criteria for 38 C.F.R. § 3.385 at separation.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. See 38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Here, the examiner did not provide a rationale for the negative nexus opinion; instead she rested her opinion on the fact that the Veteran did not have a hearing loss disability at separation without addressing the threshold shift.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  Therefore, the claim must be remanded to obtain an addendum opinion that considers the threshold shift of the Veteran's hearing during service.  After reviewing the evidence, the examiner is asked to determine whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset during or is related to his period of service, to include the acoustic trauma he experienced therein.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the March 2010 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report. 

(A)  The examiner should be advised to convert the in-service audiometric findings from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI) units.  The examiner should interpret the results of the July 1960 audiogram if possible. 

(B) The examiner is asked to again opine on whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss originated in service or is otherwise attributable to the Veteran's military noise exposure.  In so opining, please explain (i) the significance of the presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage, and (ii) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss.  The examiner is advised that the Veteran contends that the history of recreational noise exposure noted in the April 2010 VA examination report is misstated.  He contends that he reported that his sons were hunters and that he was not a hunter.  

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

2.  Thereafter, readjudicate the claim of service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


